DETAILED ACTION
This office action in response to the application filed February 25, 2021. 
Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2021 was filed after the mailing date of the application on February 25, 2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Tantiprasut” (US Patent No. 8,533,608).  

Regarding Claim 19, Tantiprasut teaches:
19. A non-transitory computer-readable medium comprising instructions that, when executed by a hardware processor of a device, (RBA system Fig. 1, e.g. Col. 2, Ln 27-49, Col. 5, Ln12-21 describing RBA system including memory storing RBA system instruction and processor for executing the system) cause the device to perform operations comprising: receiving a user request from a client device to access data for an instance of a runbook, the instance of the runbook being generated based on a stored definition for the runbook, the instance of the runbook being generated for an operational event for a set of external systems or services; (Tantiprasut 506, Fig. 5, Col. 12, Ln 27-42 describe launching the interactive document for a running runbook in response to a user request) 

monitoring input data from at least one external system or service; (Tantiprasut 104, Fig. 1, e.g. Col. 3, Ln8-20 describe monitoring external systems for runbook triggering) 

in response to the user request to access data for the instance of the runbook, sending to the client device an interactive electronic document for the instance of the runbook, the interactive electronic document being generated based on the stored definition of (Tantiprasut 506, Fig. 5, Col. 12, Ln 27-42 describe launching the interactive document for a running runbook in response to a user request; send user interactive document in 510, Fig. 5) 


generating update data for the interactive electronic document based on the monitoring of the input data, the update data being configured to cause at least one portion of the interactive electronic document based on the input data; (Fig. 5, Col 12, Ln 5 to Col. 13, Ln7 teaches running the automated runbook task in e.g. external systems 104 and providing updated data to interactive document of the user 518, Fig. 5)

and sending the update data to the client device. (Fig. 5, Col 12, Ln 5 to Col. 13, Ln7 teaches running the automated runbook task in e.g. external systems 104 and providing updated data to interactive document of the user 518, Fig. 5)

Claim 20 is rejected on the same basis as claim 19 above. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Eschinger” (US PG Publication 2021/0191769) in view of “Tantiprasut” (US Patent No. 8,533,608). 

Regarding Claim 1, Eschinger teaches: 
1. A method comprising: receiving, by a hardware processor, a user request from a client device to generate a definition for a runbook that comprises a set of actions with respect to a set of external systems or services; (See Eschinger Fig. 5, ¶63 describing a runbook definition UI for generating a runbook definition comprised of triggers and associated runbook operations)

(See Eschinger Fig, 5 and further 234, Fig. 2) 

receiving, by the hardware processor, information entered by a user through the graphical user interface, the received information defining the set of actions for the runbook, the received information defining a set of trigger conditions that when satisfied causes generation of an individual instance of the runbook, (See Fig. 2, ¶¶35-39 describing generating runbook definition 214, Fig. 2. See further creating instance of runbook sidecar container 124, fig. 1, ¶¶16-18 executing instances of the runbook definitions e.g. 120 Fig. 1).  

 and generating, by the hardware processor, a stored definition of the runbook based on the received information; (See Fig. 2, ¶¶35-39 describing generating runbook definition 214 sent to application platform, stored in e.g. 120, Fig. 1)

monitoring, by the hardware processor, when the set of trigger conditions is satisfied for the runbook; (128, 130, Fig. 1, ¶¶24-25 describing monitoring application platforms for trigger conditions) 
and generating, by the hardware processor, a new instance of the runbook based on the stored definition in response to detecting that the set of trigger conditions is satisfied.  (See e.g. 306, Fig. 3, ¶52 describing adding the runbook sidcar container to carryout runbook operations for the associated application). 

Eschinger does not explicitly teach, but Tantiprasut teaches: 

at least one condition in the set of trigger conditions being based on input data provided by at least one external system or service; (See e.g. 104, Fig. 1 External systems, Col. 10, Ln 65 to Col. 11, Ln 9 describing monitoring external systems for runbook operation trigger conditions). 

In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to combine the teachings of Eschinger and Tantiprasut as each is directed to runbook operations and Tantiprasut recognized that in complex networked systems “One challenge that faces organizations is effectively capturing and utilizing organizational knowledge and expertise so as to deliver services in a cost effective manner…” and applys runbook systems to meet this challenge (Col. 1, Ln40-45). 

Regarding dependent claims 2-18, Eschinger and Tantiprasut further teaches: 
2. The method of claim 1, wherein in the set of actions, an individual action is configured to execute in response to satisfaction of an execution condition.  (See e.g. 414-416, Fig. 4 of Eschinger and ¶59 describing the executing of runbook operations in response to trigger conditions). 

3. The method of claim 2, wherein the execution condition for the individual action is satisfied when a user input for the individual action is received through a copy of an interactive electronic document generated for the new instance of the runbook.  (See eschinger ¶69 describing executing the runbook operation based on user input). 

4. The method of claim 2, wherein the execution condition for the individual action is satisfied when the new instance of the runbook is generated.  (See e.g. ¶¶31-33 describing various types of runbook triggers which include schedule and timing based triggers configured to execute when the new instance is created based on a schedule, or metric threshold such as load on the observed application) 

5. The method of claim 1, wherein in the set of actions, an individual action is configured to cause execution of a next action in the set of actions in response to the individual action completing execution.  (Eschinger in ¶¶18,31-33 describes sequencing and scheduling of runbook operations based on schedule-based triggers. Further, inherent in the discussion of ¶109 that operations may happen concurrently “unless otherwise specified” it the ability to specify order of operations between the runbook operations). 

6. The method of claim 1, wherein the received information defines, in association with an individual action in the set of actions, a graphical element to be rendered as part of an interactive electronic document generated for the individual instance of the runbook, (See Trantiprasut, 306, Fig. 3A/3B teaching graphical runbook UI showing the results of each operation) In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to combine the teachings of Eschinger and Tantiprasut as each is directed to runbook operations and Tantiprasut recognized that in complex networked systems “One challenge that faces organizations is effectively capturing and utilizing organizational knowledge and expertise so as to deliver services in a cost effective manner…” and applys runbook systems to meet this challenge (Col. 1, Ln40-45). 

7. The method of claim 1, wherein in the set of actions, an individual action is configured to prompt the user for input information when the individual action is executed for the individual instance, the input information defining a parameter for performing the individual action.  (Transiprasut Col. 13, Ln30-42 teaching prompting the user for input for runbook operations). In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to combine the teachings of Eschinger and Tantiprasut as each is directed to runbook operations and Tantiprasut recognized that in complex networked systems “One challenge that faces organizations is effectively capturing and utilizing organizational knowledge and expertise so as to deliver services in a cost effective manner…” and applys runbook systems to meet this challenge (Col. 1, Ln40-45).

(Transiprasut 408, Fig. 4, Col. 11, Ln 18-47; See Further Fig. 3B describes presenting actionable runbook UI with list of runbook actions and associated statuses). In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to combine the teachings of Eschinger and Tantiprasut as each is directed to runbook operations and Tantiprasut recognized that in complex networked systems “One challenge that faces organizations is effectively capturing and utilizing organizational knowledge and expertise so as to deliver services in a cost effective manner…” and applys runbook systems to meet this challenge (Col. 1, Ln40-45).


9. The method of claim 1, further comprising: receiving, by the hardware processor, a user request from the client device to access data for the new instance of the runbook; (Tantiprasut 512, Fig. 5 Col 12, Ln 5 to Col. 13, Ln7 describing user request to run runbook and view interactive document) and in response to the user request to access data for the new instance of the runbook, sending to the client device an interactive electronic document for the new instance of the runbook,  the interactive electronic document being generated based on the stored definition of the runbook, the interactive electronic document Attorney Docket No. 5245.003US1 46comprising content that is updated with information (Tantiprasut 518, Fig. 5 displaying the interactive runbook document to the user, further e.g. Fig. 3b). In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to combine the teachings of Eschinger and Tantiprasut as each is directed to runbook operations and Tantiprasut recognized that in complex networked systems “One challenge that faces organizations is effectively capturing and utilizing organizational knowledge and expertise so as to deliver services in a cost effective manner…” and applys runbook systems to meet this challenge (Col. 1, Ln40-45).

10. The method of claim 9, comprising: receiving, by the hardware processor, a user request from the client device to invoke at least one action, in the set of actions, with respect to an external system or service, the user request to invoke the at least one action being generated by a user through the interactive electronic document; (Tantiprasut 512-514, Fig. 5, Col 12, Ln 5 to Col. 13, Ln7)
and in response to the user request to invoke the at least one action, causing the at least one action to be executed with respect to the external system or service.  (Tantiprasut 514, Fig. 5, Col 12, Ln 5 to Col. 13, Ln7)
In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to combine the teachings of Eschinger and Tantiprasut as each is directed to runbook operations and Tantiprasut recognized that in complex networked systems “One challenge that faces organizations is effectively capturing and utilizing organizational knowledge and expertise so as to deliver services 


11. The method of claim 10, comprising: updating, by the hardware processor, stored data that describes the new instance of the runbook based on the causing of the at least one action to be executed with respect to the external system or service.  (Tantiprasut 518, Fig. 5, Col 12, Ln 5 to Col. 13, Ln7)
In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to combine the teachings of Eschinger and Tantiprasut as each is directed to runbook operations and Tantiprasut recognized that in complex networked systems “One challenge that faces organizations is effectively capturing and utilizing organizational knowledge and expertise so as to deliver services in a cost effective manner…” and applys runbook systems to meet this challenge (Col. 1, Ln40-45).

12. The method of claim 9, wherein the interactive electronic document comprises presentation of a timeline of activities performed or observed in association with the new instance of the runbook, the activities of the timeline including information regarding execution of any action, in the set of actions, in association with the new instance of the runbook.  (Tantiprasut 518, Fig. 5, Col 12, Ln 5 to Col. 13, Ln7; See Also Fig. 3B, Col 9, Ln 48 to Col, 10, Ln 53) In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to combine the 

13. The method of claim 9, wherein the interactive electronic document comprises a set of graphical elements associated with each action in the set of actions.  (Tantiprasut 518, Fig. 5, Col 12, Ln 5 to Col. 13, Ln7; See Also Fig. 3B, Col 9, Ln 48 to Col, 10, Ln 53) In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to combine the teachings of Eschinger and Tantiprasut as each is directed to runbook operations and Tantiprasut recognized that in complex networked systems “One challenge that faces organizations is effectively capturing and utilizing organizational knowledge and expertise so as to deliver services in a cost effective manner…” and applys runbook systems to meet this challenge (Col. 1, Ln40-45).


14. The method of claim 9, comprising: updating, by the hardware processor, stored data that describes the new instance of the runbook based on the input data, the updated stored data causing an update to a set of graphical elements rendered as part of the interactive electronic document. (Tantiprasut 518, Fig. 5, Col 12, Ln 5 to Col. 13, Ln7) In addition, it would have been obvious to one of ordinary skill in the art, prior 

15. The method of claim 9, wherein the interactive electronic document comprises a set of graphical elements that present a timeline of operational activities that Attorney Docket No. 5245.003US1 47occurred in association with the individual instance of the runbook, the timeline of operational activities including a description of any of the set of actions performed in association with the individual instance.   (Tantiprasut 518, Fig. 5, Col 12, Ln 5 to Col. 13, Ln7; See Also Fig. 3B, Col 9, Ln 48 to Col, 10, Ln 53) In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to combine the teachings of Eschinger and Tantiprasut as each is directed to runbook operations and Tantiprasut recognized that in complex networked systems “One challenge that faces organizations is effectively capturing and utilizing organizational knowledge and expertise so as to deliver services in a cost effective manner…” and applys runbook systems to meet this challenge (Col. 1, Ln40-45).

16. The method of claim 1, wherein the input data describes an operational event for the at least one external system or service.  (See e.g. 104, Fig. 1 External systems, Col. 10, Ln 65 to Col. 11, Ln 9 describing monitoring external systems for runbook operation trigger conditions). In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to combine the teachings of Eschinger and Tantiprasut as each is directed to runbook operations and Tantiprasut recognized that in complex networked systems “One challenge that faces organizations is effectively capturing and utilizing organizational knowledge and expertise so as to deliver services in a cost effective manner…” and applys runbook systems to meet this challenge (Col. 1, Ln40-45). 


17. The method of claim 16, wherein the operational event comprises an alert generated by the at least one external system or service .  (See e.g. 104, Fig. 1 External systems, Col. 10, Ln 65 to Col. 11, Ln 9 describing monitoring external systems for runbook operation trigger conditions). In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to combine the teachings of Eschinger and Tantiprasut as each is directed to runbook operations and Tantiprasut recognized that in complex networked systems “One challenge that faces organizations is effectively capturing and utilizing organizational knowledge and expertise so as to deliver services in a cost effective manner…” and applys runbook systems to meet this challenge (Col. 1, Ln40-45). 


18. The method of claim 16, comprising: accessing, by the hardware processor, the input data from log data generated by the at least one external system or service.  (See Eschinger ¶47 describing logging operations within the execution application platform as part of runbook operations). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior Art in the Attached PTO-892 includes additional prior art relevant to applicant’s disclosure including prior art related to runbook creation and execution systems. Of particular note are “Ennis” (US PG Publication 2015/0012635) and “Kuhhirte” (US Patent No. 9,891,971) which teach runbook execution and creation systems relevant to applicant’s disclosed systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
3/19/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191